Michigan Supreme Court
                                                                                         Lansing, Michigan
                                                             Chief Justice:              Justices:



Syllabus                                                      Bridget M. McCormack       Brian K. Zahra
                                                                                         David F. Viviano
                                                                                         Richard H. Bernstein
                                                                                         Elizabeth T. Clement
                                                                                         Megan K. Cavanagh
                                                                                         Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been               Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                 Kathryn L. Loomis



                                           PEOPLE v REYNOLDS

              Docket No. 162331. Decided December 7, 2021.

              Nicholas S. Reynolds pleaded no contest in the Macomb Circuit Court to two counts of
      child sexually abusive activity (CSAA), MCL 750.145c(2); one count of third-degree criminal
      sexual conduct (CSC-III), MCL 750.520d; and one count of assault by strangulation, MCL
      750.84(1)(b). The circuit court, Kathryn A. Viviano, J., sentenced defendant to 160 to 240 months
      for the CSAA convictions, 108 to 180 months for the CSC-III conviction, and 72 to 120 months
      for the assault-by-strangulation conviction. The court ordered that these sentences run
      concurrently with each other but consecutively to defendant’s sentence for an Illinois child-
      pornography conviction for which he was on parole when he committed the crimes at issue in this
      appeal. The guidelines range for defendant’s minimum sentence had been calculated on the basis
      of his CSC-III conviction; the guidelines range was not calculated for any of his other convictions.
      Defendant moved in the circuit court to correct an invalid sentence, arguing that his minimum
      sentencing guidelines range should have also been scored using his convictions for CSAA. The
      circuit court denied the motion. Defendant sought leave to appeal in the Court of Appeals, but his
      application was denied. He then sought leave to appeal in the Supreme Court, and in lieu of
      granting leave to appeal, the Supreme Court remanded the case to the Court of Appeals for
      consideration as on leave granted. 505 Mich 868 (2019). On remand, the Court of Appeals,
      SWARTZLE, P.J., and JANSEN and BORRELLO, JJ., affirmed defendant’s sentences. 334 Mich App
      205 (2020). Defendant again sought leave to appeal in the Supreme Court.

             In a unanimous per curiam opinion, the Supreme Court, in lieu of granting leave to appeal
      and without hearing oral argument, held:

              Defendant was entitled to be resentenced. Under MCL 771.14(2)(e)(ii), the presentence
      investigation report (the PSIR) must include the applicable “sentence grid” “for each crime having
      the highest crime class” that defendant was convicted of when no consecutive sentencing is
      authorized. Similarly, MCL 771.14(2)(e)(iii) requires inclusion of “the computation that
      determines the recommended minimum range for the crime having the highest crime class.” MCL
      771.14(2)(e)(ii) and (iii) do not say that a sentencing court must use only the highest guidelines
      range among two equally classified felony offenses when imposing concurrent sentences for those
      offenses. Inferring such a requirement would make the mandate to score each of the highest-class
      felonies a directive to conduct a mere academic exercise, as only the highest range would actually
be used when imposing a sentence for any of these felonies. Furthermore, the Court of Appeals’
reliance on People v Lopez, 305 Mich App 686 (2014), was misplaced because Lopez involved
multiple convictions of offenses in different crime classes, whereas this case concerned multiple
convictions and concurrent sentences for different offenses within the same crime class. The Court
of Appeals correctly identified the need to score the guidelines for both the CSAA and CSC-III
offenses at issue, but its conclusion that any difference between the guidelines ranges for these
different offenses within the same crime class would be subsumed by the highest guidelines range
was an inappropriate extension of Lopez. The more reasonable reading of MCL 771.14(2)(e)(ii)
and (iii), for concurrent-sentencing purposes, is that when two or more offenses fall within the
same crime class and it is the highest applicable crime class, then not only must each offense be
scored, but the defendant must also be sentenced based on the respective minimum sentencing
guidelines ranges for each offense. This reading gives each part of MCL 771.14(2)(e) full legal
effect. In this case, the circuit court erroneously rejected defendant’s argument that the PSIR must
include the applicable sentencing grid and minimum sentencing guidelines range for his CSAA
and CSC-III convictions because both are Class B crimes. The circuit court also erred by assuming
that the offense variables and prior record variables would be scored exactly the same for each
offense and by basing defendant’s CSAA sentences on the guidelines range for his CSC-III
conviction. Accordingly, defendant was entitled to be resentenced because the trial court erred
and the record on appeal, which was missing the warrant-authorization request that served as the
factual basis for defendant’s plea, did not allow for a determination of what effect the identified
errors might have had on defendant’s minimum sentencing guidelines range for his CSAA
convictions.

        Affirmed in part, reversed in part, and remanded to the Macomb Circuit Court for
correction of the PSIR and resentencing on defendant’s CSAA convictions.

        Justice VIVIANO did not participate due to a familial relationship with the presiding circuit
court judge in this case.
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                  Chief Justice:                  Justices:



OPINION                                            Bridget M. McCormack           Brian K. Zahra
                                                                                  David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                  Elizabeth T. Clement
                                                                                  Megan K. Cavanagh
                                                                                  Elizabeth M. Welch


                                                                   FILED December 7, 2021



                             STATE OF MICHIGAN

                                     SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

  v                                                                 No. 162331

  NICHOLAS SCOTT REYNOLDS,

               Defendant-Appellant.


 BEFORE THE ENTIRE BENCH (except VIVIANO, J.)

 PER CURIAM.
       Defendant, Nicholas Reynolds, pleaded no contest to two counts of child sexually

 abusive activity (CSAA), MCL 750.145c(2); one count of third-degree criminal sexual

 conduct (CSC-III), MCL 750.520d; and one count of assault by strangulation, MCL

 750.84(1)(b). On appeal by leave granted, the Court of Appeals held that because CSAA

 and CSC-III are both Class B offenses, defendant’s presentence investigation report (PSIR)

 should have scored the guidelines for both offenses under MCL 771.14(2)(e). Defendant
agrees but argues that the Court of Appeals erred by holding that he was not entitled to a

remand for resentencing. We agree with defendant. Accordingly, we reverse in part and

affirm in part the judgment of the Court of Appeals and remand this case to the Macomb

Circuit Court for resentencing on defendant’s CSAA convictions.

       The record shows that the parties stipulated to the admission of a warrant-

authorization request for the purpose of providing the factual basis for defendant’s plea.

That document was not retained in the lower court’s file, and it has not been provided to

this Court. The record shows that defendant’s CSC-III conviction was the basis for

calculating his minimum sentencing guidelines range of 99 to 160 months for his CSAA

convictions. Neither the author of the PSIR nor the trial court calculated defendant’s

guidelines range for his CSAA convictions, despite CSAA also being a Class B offense.

The trial court sentenced defendant to 160 to 240 months for the CSAA convictions, 108

to 180 months for the CSC-III conviction, and 72 to 120 months for the assault-by-

strangulation conviction. The court ordered that these sentences run concurrently with

each other but consecutively to defendant’s sentence for an Illinois child-pornography

conviction for which he was on parole when he committed the crimes at issue in this appeal.

       Through appellate counsel, defendant filed a motion to correct an invalid sentence.

Defendant argued that his minimum sentencing guidelines range should have been scored

using his convictions for CSAA, the highest Class B offense. The trial court denied the

motion in a written opinion and order, ruling that although CSC-III and CSAA were both

Class B offenses against a person, no correction was required because “the same prior

record variables [(PRVs)] and offense variables [(OVs)] are scored for” each offense under

MCL 777.21(1)(b) and MCL 777.22(1). Defendant first sought leave to appeal in the Court


                                            2
of Appeals, but his application was denied. He then sought leave to appeal in this Court,

and in lieu of granting leave to appeal, we remanded to the Court of Appeals for

consideration as on leave granted. People v Reynolds, 505 Mich 868 (2019). On remand,

the Court of Appeals affirmed defendant’s sentences in a published opinion. People v

Reynolds, 334 Mich App 205; 964 NW2d 127 (2020).

      As explained by the Court of Appeals:

             The main issue on appeal concerns how to properly determine
      defendant’s recommended minimum guidelines range in light of his multiple
      convictions. MCL 777.21(2), contained within the sentencing guidelines,
      provides that “[i]f the defendant was convicted of multiple offenses, subject
      to section 14 of chapter XI, score each offense as provided in this part.”
      (Emphasis added.) Following this instruction, we turn our attention to MCL
      771.14, which provides, in pertinent part, as follows:

                    (2) . . . A presentence investigation report . . . shall
             include all of the following:

                                         * * *

                    (e) For a person to be sentenced under the sentencing
             guidelines set forth in chapter XVII, all of the following:

                    (i) For each conviction for which a consecutive sentence
             is authorized or required, the sentence grid in part 6 of chapter
             XVII that contains the recommended minimum sentence
             range.

                    (ii) Unless otherwise provided in subparagraph (i), for
             each crime having the highest crime class, the sentence grid in
             part 6 of chapter XVII that contains the recommended
             minimum sentence range.

                    (iii) Unless otherwise provided in subparagraph (i), the
             computation that determines the recommended minimum
             sentence range for the crime having the highest crime class.
             [Emphasis added.]




                                            3
              These statutes, read together, require that the recommended minimum
       guidelines range be determined for “each” offense “having the highest crime
       class.” MCL 777.21(2) (emphasis added); MCL 771.14(2)(e)(ii) (emphasis
       added). This Court has explained that a trial court is “not required to
       independently score the guidelines for and sentence the defendant on each of
       his concurrent convictions if the court properly score[s] and sentence[s] the
       defendant on the conviction with the highest crime classification” and that
       “when sentencing on multiple concurrent convictions, the guidelines [do] not
       need to be scored for the lower-crime-class offenses because MCL
       771.14(2)(e) provides that presentence reports and guidelines calculations
       [are] only required for the highest crime class felony conviction.” People v
       Lopez, 305 Mich App 686, 690-691; 854 NW2d 205 (2014) (quotation marks
       and citation omitted; emphasis added). However, when there are multiple
       convictions of the same crime class and that shared crime class is the highest
       crime class, “each” of those convictions must be scored. MCL 777.21(2);
       MCL 771.14(2)(e)(ii).

              In this case, child sexually abusive activity and CSC-III are both Class
       B crimes against a person. MCL 777.16g (child sexually abusive activity);
       MCL 777.16y (third-degree sexual assault). Assault by strangulation is a
       Class D crime against a person. MCL 777.16d. Because defendant’s
       multiple Class B crimes constituted the highest crime class among his
       multiple total convictions, each of his Class B crimes had to be scored under
       the sentencing guidelines. MCL 777.21(2); MCL 771.14(2)(e)(ii). The trial
       court committed legal error by failing to do so and instead scoring only
       defendant’s CSC-III conviction, thereby violating the clear statutory
       language in MCL 777.21(2) and MCL 771.14(2)(e)(ii). [Reynolds, 334 Mich
       App at 208-210 (footnote omitted).]

We find no error in this part of the Court of Appeals’ analysis and adopt it as our own.

       We disagree, however, with the Court of Appeals’ analysis of the need for

resentencing. Despite finding error and rejecting the prosecution’s argument that the error

did not matter because the same PRVs and OVs would always be scored, id. at 210 n 3, the

Court of Appeals held that resentencing was unnecessary.            Relying on “the logic

expressed . . . in Lopez,” the Court held that even if the guidelines for CSAA would have

been lower, they would be subsumed and controlled by the higher guidelines for CSC-III.

Id. at 212-213. Therefore, the Court concluded that because the guidelines range would


                                             4
not change on remand, defendant was not entitled to resentencing under People v

Francisco, 474 Mich 82; 711 NW2d 44 (2006). Id. at 213.

      The Court of Appeals’ reliance on Lopez is misplaced. Lopez reaffirmed the holding

of People v Mack, 265 Mich App 122; 695 NW2d 342 (2005), that a “trial court was not

required to independently score the guidelines for and sentence the defendant on each of

his concurrent convictions if the court properly scored and sentenced the defendant on the

conviction with the highest crime classification.” Lopez, 305 Mich App at 690. “[W]hen

sentencing on multiple concurrent convictions, the guidelines did not need to be scored for

the lower-crime-class offenses because MCL 771.14(2)(e) provides that presentence

reports and guidelines calculations were only required ‘for the highest crime class felony

conviction.’ ” Id. at 691, quoting Mack, 265 Mich at 127-128. Lopez then applied that

rationale to conclude that “because the sentences for [the] defendant’s lower-crime-class

offenses were to be served concurrently with the highest-class-felony sentence, the Class

E guidelines did not need to be scored and there was no departure,” as a result of an

habitual-offender enhancement.     Lopez, 305 Mich App at 692.         Stated differently,

resentencing in Lopez was not necessary under Francisco because a shorter concurrent

sentence for the lower-level offense would expire before the longer concurrent sentence

for the higher-level offense and only the higher-level offense needed to be scored as a

matter of law.

      Lopez and Mack involved multiple convictions of offenses in different crime

classes. Those cases are easily distinguishable from the present case, which concerns

multiple convictions and concurrent sentences for different offenses within the same crime

class. The Court of Appeals applied Lopez despite recognizing the factual distinctions


                                            5
between it and this case. Reynolds, 334 Mich App at 212. Although we agree with the

Court of Appeals regarding the need to score the guidelines for both the CSAA and CSC-

III offenses at issue, we reject its conclusion that any difference between the guidelines

ranges for these different offenses within the same crime class would be subsumed by the

highest guidelines range. This conclusion was an inappropriate extension of Lopez and

Mack to wholly different circumstances.

       The PSIR must include the applicable guidelines computation for each different

offense in the highest crime class. Under MCL 771.14(2)(e)(ii), the PSIR must include

the applicable “sentence grid” “for each crime having the highest crime class” that

defendant was convicted of when no consecutive sentencing is authorized. (Emphasis

added.) Similarly, MCL 771.14(2)(e)(iii) requires inclusion of “the computation that

determines the recommended minimum range for the crime having the highest crime

class.” (Emphasis added.) The use of the phrase “each crime” in MCL 771.14(2)(e)(ii)

and the phrase “the crime” in MCL 771.14(2)(e)(iii) leaves room for confusion when, as

in this case, a defendant is convicted of multiple different offenses within the same crime

class. It is clear, however, that MCL 771.14(2)(e)(ii) and (iii) do not say that a sentencing

court must use only the highest guidelines range among two equally classified felony

offenses when imposing concurrent sentences for those offenses.            Inferring such a

requirement would make the mandate to score each of the highest-class felonies a

directive to conduct a mere academic exercise, as only the highest range would actually

be used when imposing a sentence for any of these felonies. Such a reading should be

avoided when other reasonable interpretations are available that avoid rendering all or




                                             6
part of the statute surplusage. See People v Pinkney, 501 Mich 259, 282-283; 912 NW2d

535 (2018).

       The more reasonable reading of MCL 771.14(2)(e)(ii) and (iii), for concurrent-

sentencing purposes, is that when two or more offenses fall within the same crime class

and it is the highest applicable crime class, then not only must each offense be scored, but

the defendant must also be sentenced based on the respective minimum sentencing

guidelines ranges for each offense. This reading gives each part of MCL 771.14(2)(e) full

legal effect. It is also consistent with the requirement that sentencing courts consult all

applicable guidelines, People v Lockridge, 498 Mich 358; 870 NW2d 502 (2015), and that

criminal sentences be based on accurate information, Francisco, 474 Mich at 89; People v

McGraw, 484 Mich 120, 131; 771 NW2d 655 (2009).

       Application of these conclusions to the present case makes clear the trial court’s

error and the need for resentencing. The trial court erroneously rejected defendant’s

argument that the PSIR must include the applicable sentencing grid and minimum

sentencing guidelines range for his CSAA and CSC-III convictions because both are Class

B crimes. The trial court also erred by assuming that the OVs and PRVs would be scored

exactly the same for each offense and by basing defendant’s CSAA sentences on the

guidelines range for his CSC-III conviction.

       Putting the PRVs aside, the OVs “are properly scored by reference only to the

sentencing offense except when the language of a particular offense variable statute

specifically provides otherwise.” McGraw, 484 Mich at 135. The facts of a specific case

could result in differing OV scores for two felonies of the same crime class producing

different sentencing guidelines ranges for the two offenses. The prosecution might be


                                               7
correct that this extra step will not result in different guidelines ranges for the multiple

offenses in most cases, but there is nothing in the record that allows us to confirm that

assertion in this case. The PSIR shows scores for OV 10 (exploitation of a vulnerable

victim), MCL 777.40; OV 11 (criminal sexual penetration), MCL 777.41; and OV 13

(continuing pattern of criminal behavior), MCL 777.43. While it is true that the same

OVs will be considered for CSAA as for CSC-III, it is not necessarily true that the scores

will be identical. The record before this Court contains no support for the prosecution’s

assertion that the CSAA offenses were based on defendant’s alleged recording and

photographing of the sexual assault forming the basis of the CSC-III conviction. The

PSIR does not say that defendant recorded or took pictures of the sexual assault or that

defendant’s seized phone contained any pictures of the victim of the assault. It is possible

that the warrant-authorization request that served as the factual basis for defendant’s plea

contains the missing information, but that document has not been provided to this Court.

Defendant’s assertion that the scores for OV 10 or OV 11 for CSAA will be lower than

for CSC-III is plausible, but the record makes it impossible for this Court to verify his

assertion.

       Defendant is entitled to resentencing because the trial court erred and the record

does not allow this Court to determine what effect the identified errors might have had

on defendant’s minimum sentencing guidelines range for his CSAA convictions. We

cannot be certain that the identified errors did not change the applicable guidelines range.

See Francisco, 474 Mich at 91-92. Accordingly, we affirm in part and reverse in part the

judgment of the Court of Appeals and remand this case to the Macomb Circuit Court for

correction of the PSIR and resentencing on defendant’s CSAA convictions. On remand,


                                             8
defendant may raise any appropriate challenges to the scoring of the PRVs and OVs for

the CSAA convictions.


                                                       Bridget M. McCormack
                                                       Brian K. Zahra
                                                       Richard H. Bernstein
                                                       Elizabeth T. Clement
                                                       Megan K. Cavanagh
                                                       Elizabeth M. Welch


        VIVIANO, J., did not participate due to a familial relationship with the presiding
circuit court judge in this case.




                                            9